DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the X, Y and Z directions must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claims 8, 17 and 18 are objected to because of the following informalities:  
Claim 8 reads “said magnetic flux said Z direction” in line 4. 
Claims 17 and 18 read “said witness coil” in line 1, but should read “each of said witness coils.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the X or Y directions" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-18 inherit the same deficiency.
Claims 6, 7 and 10 recite the limitation "said at least one adjustment part" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the Z direction" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Dependent claim 9 inherits the same deficiency.
Claim 10 recites the limitation "said X, Y, and Z directions" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitations “the Z axis”, “the X axis” and “the Y axis” in lines 4, 6, and 8. There is insufficient antecedent basis for this limitation in the claim.
The term “substantially” in claim 16 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The degree to which an exciter coil alignment is simulated in a specific direction is indefinite due to the use of “substantially”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over van der Weide (US20170095315A1) in view of Acker (US5558091A), “Applications of ferrite core inductors” (2017, NPL Cite W), Liehr “Optical Measurement of Currents in Power Converters.” (2006, NPL Cite U), Geiszler (US5221831A), and Alain “Magnetic-Field Coupling Characteristics of Ferrite-Coil Antennas for Low-Frequency RFID Applications.” (2010, NPL Cite V). 
Regarding Claim 1, van der Weide discloses a remote activating device that generates a magnetic flux within a region of a tag (Abstract "implantable tag that emits sidebands at defined frequencies upon activation by a magnetic field generated by a remote activating device"), wherein said remote activating device comprises: a base substrate (Paragraph [0024] "The excitation coil(s) may comprise or consist of several turns of a flat conductor patterned on a dielectric substrate"), four or more exciter coils attached to said base substrate, wherein each of said exciter coils is configured to flow current in a clockwise or counterclockwise direction such that said magnetic flux may be selectively generated (Paragraph [0024] "In some embodiments, the remote activating device provides an AC 
van der Weide does not specifically disclose the magnetic flux being selectively generated in substantially the X or Y directions. Acker teaches that it is known to selectively generate a magnetic flux in substantially the X or Y directions as set forth in column 3, lines 22-36 to provide allows accurate monitoring of orientation and position with a magnetic field sensor of reasonable sensitivity.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by van der Weide, with the ability to selectively generate magnetic flux in substantially X or Y direction as taught by Acker, since such a modification would provide the predictable results of a tag localization system that is able to monitor the orientation and position in multiple directions with a reasonable sensitivity.
van der Weide does not disclose a witness coil comprising a core having a coil-free proximal end, a coil-free distal end, and a central region, wherein the coil windings wound around said central region of said core. “Applications of ferrite core inductors” teaches that this design is known as a ferrite core inductor as set forth in in the figure below to provide the ability of the ferrite core to sense a magnetic flux and generate an electrical signal in the copper coil that can be measured.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to 

    PNG
    media_image1.png
    505
    514
    media_image1.png
    Greyscale

van der Weide does not disclose the sensing axis of each of said witness coils runs from said proximal end to said distal end of said core. Liehr teaches that it is known that a search-coil magnetometer, which is an alternate use of a ferrite core inductor, has a sensing axis that is parallel to the longitudinal axis of the ferrite core as set forth in image below to provide the ability of when the magnetic flux through the coiled conductor changes, a voltage proportional to the rate of change is induced in the coil and can be measured between its leads.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by van der Weide, with the search-coil magnetometer with a sensing axis that runs from the proximal end to the distal end of the ferrite core as taught by Liehr, since such a modification would provide the predictable results of a simple and reliable magnetic flux antenna that can be easily orientated to meet the requirements of the device.

    PNG
    media_image2.png
    178
    426
    media_image2.png
    Greyscale

van der Weide does not disclose the sensing axis of each of the witness coils is orthogonal to, or substantially orthogonal to: each of said four or more exciter coils, and said magnetic flux in each of said X and Y directions. Geiszler teaches that it is known to orient the magnetic field receiving antennas or coils orthogonally to the large diameter coils as set forth in Figures 1 and 2 (see annotated figures below) since a multiple-turn coil wound around the longitudinal axis of a cylindrical ferrite core is strongly directional, which means the reception sensitivity is highest to the signals incident from the direction parallel to the longitudinal axis of the ferrite core and lowest to the signals incident from the direction orthogonal to the longitudinal axis of the ferrite core as taught by Alain (Introduction, Paragraph [0001]). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by van der Weide, with the sensing axis being orthogonal to each of the exciter coils or magnetic flux in the X or Y direction as taught by Geizler, since such a modification would provide the predictable results of reducing interference on the 
    PNG
    media_image3.png
    554
    1318
    media_image3.png
    Greyscale

Regrading claim 2, the combination of van der Weide , Acker, “Applications of ferrite core inductors”, Liehr , Geiszler and Alain, further referred to in this document as “van der Weide modified device” discloses the invention as claimed, see rejection supra, and Geiszler further discloses each of said exciter coils comprises a central plane, and wherein each of said witness station assemblies is further oriented on said base substrate such that said sensing axis of each of said witness coils is co-planar with said central plane of each of said exciter coils (Figure 1, see annotated figure below).

    PNG
    media_image4.png
    549
    644
    media_image4.png
    Greyscale

Regrading claim 3, the combination of the van der Weide modified device, discloses the invention as claimed, see rejection supra, and Alain further discloses wherein said magnetic flux does not induce a signal in said witness coils when generated in substantially said X and/or Y directions (“since a multiple-turn coil wound around the longitudinal axis of a cylindrical ferrite core is strongly directional, which means the reception sensitivity is highest to the signals incident from the direction parallel to the longitudinal axis of the ferrite core and lowest to the signals incident from the direction orthogonal to the longitudinal axis of the ferrite core as taught by Alain (Introduction, Paragraph [0001])”.
Regarding claim 8, the combination of the van der Weide modified device, discloses the invention as claimed, see rejection supra, Acker further discloses said magnetic flux may be further selectively generated in substantially the Z direction (“generate a field such that a component of the field varies with a predetermined pattern of variation in a third reference direction, different from, and preferably orthogonal to, the first and second reference directions”). Acker does not disclose each of said witness station assemblies is oriented on said base substrate such that said sensing axis of each of said witness coils is orthogonal to, or substantially orthogonal to, said magnetic flux said Z direction. Geiszler does disclose in Figures 1 and 2 (see annotated figures below), sensing axis of witness coils to be orthogonal to said magnetic flux in Z direction. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the van der Weide modified device, with a magnetic flux selectively generated in the Z direction and the sensing axis of witness coils to be orthogonal to said magnetic flux in Z direction as taught by Acker and Geiszler, since such a modification would provide the predictable results of the magnetic flux in the Z direction not interfering with the sensing axis of the witness coils orthogonal to the Z direction magnetic flux.

    PNG
    media_image5.png
    554
    1317
    media_image5.png
    Greyscale

Regarding claim 9, , the combination of the van der Weide modified device, discloses the invention as claimed, see rejection supra, and Alain further discloses wherein said magnetic flux does not induce a signal in said witness coils when generated in said Z direction (“since a multiple-turn coil wound around the longitudinal axis of a cylindrical ferrite core is strongly directional, which means the reception sensitivity is highest to the signals incident from the direction parallel to the longitudinal axis of the ferrite core and lowest to the signals incident from the direction orthogonal to the longitudinal axis of the ferrite core as taught by Alain (Introduction, Paragraph [0001])”.
Regarding claim 11, van der Weide discloses the metal comprises ferrite (Paragraph [0049] "ferrite-loaded cylindrical coil antenna").
Regarding claim 12, the combination of the van der Weide modified device, discloses the invention as claimed, see rejection supra, and Geiszler further discloses each of said witness station assemblies is oriented on said base substrate such that said sensing axis of each of said witness coils is orthogonal to, or substantially orthogonal to each of said four or more exciter coils (Figures 1 and 2, see annotated figures below). 

    PNG
    media_image3.png
    554
    1318
    media_image3.png
    Greyscale

Regarding claim 13, the combination of the van der Weide modified device, discloses the invention as claimed, see rejection supra, and Geiszler further discloses wherein each of said witness station assemblies is oriented on said base substrate such that said sensing axis of each of said witness coils is orthogonal to, or substantially orthogonal to said magnetic flux in each of said X and Y directions. (Figures 1 and 2, see annotated figures below).

    PNG
    media_image6.png
    553
    1320
    media_image6.png
    Greyscale

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over van der Weide modified device as applied to claim 1 above, and further in view of Schneider (US6073043A).
Regarding claim 14, van der Weide modified device does not disclose said four or more exciter coils is four exciter coils. Schneider teaches that it is known to use four exciter coils as set forth in column 12 lines 26-32 to provide maximum coverage of a square or rectangular area while providing the flexibility of multiple coils to control the current through each one.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by van der Weide modified device, with using exactly four coils as taught by Schneider, since such a modification would provide the predictable results of providing maximum magnetic flux coverage of a square or rectangular area when the coils are coplanar, while providing the flexibility of multiple coils, which allow for magnetic flux direction manipulation.
Regarding claim 15, the combination of the van der Weide modified device further modified by Schneider, discloses the invention as claimed, see rejection supra, and Schneider further discloses four exciter coils are in a layout of two rows centered at coordinates (X1, Y1), (X1, Y2), (X2, Y1), and (X2, Y2) (Figure 3, see figure below).

    PNG
    media_image7.png
    465
    706
    media_image7.png
    Greyscale

Claims 19- 21 are rejected under 35 U.S.C. 103 as being unpatentable over van der Weide (US2017009531A1) in view “Applications of ferrite core inductors” (2017, NPL Cite W), Liehr “Optical Measurement of Currents in Power Converters.” (2006, NPL Cite U), Geiszler (US5221831A), and Alain .
Regarding claim 19, van der Weide discloses a remote activating device that generates a magnetic flux within a region of a tag (Abstract "implantable tag that emits sidebands at defined frequencies upon activation by a magnetic field generated by a remote activating device"), wherein said remote activating device comprises: a base substrate (Paragraph [0024] "The excitation coil(s) may comprise or consist of several turns of a flat conductor patterned on a dielectric substrate"), at least one exciter coil attached to said base substrate that generates said magnetic flux (Paragraph [0024] "The excitation coil(s) may comprise or consist of several turns of a flat conductor patterned on a dielectric substrate"), and a plurality of witness station assemblies attached to said base substrate (Paragraph [0011] "In some embodiments, the third component comprises a plurality of witness stations" "In some embodiments, the second and third components are physically contained in the same device."), wherein each of said witness station assemblies comprises a witness coil having a sensing axis and comprising (Paragraph [0011] "a plurality of witness stations configured to receive a signal generated by the one or more tags upon being exposed to the magnetic field generated by the second component." The witness stations having the ability to receive a signal means the witness coils have a sensing axis): a core wherein said core comprises metal (Paragraph [0049] "ferrite-loaded cylindrical coil antenna").
van der Weide does not disclose a witness coil comprising a core having a coil-free proximal end, a coil-free distal end, and a central region, wherein the coil windings wound around said central region of said core. “Applications of ferrite core inductors” teaches that this design is known as a ferrite core inductor as set forth in in the figure below to provide the ability of the ferrite core to sense a magnetic flux and generate an electrical signal in the copper coil that can be measured.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by van der Weide, with a ferrite core inductor as taught by “Applications of 

    PNG
    media_image1.png
    505
    514
    media_image1.png
    Greyscale

van der Weide does not disclose the sensing axis of each of said witness coils runs from said proximal end to said distal end of said core. Liehr teaches that it is known that a search-coil magnetometer, which is an alternate use of a ferrite core inductor, has a sensing axis that is parallel to the longitudinal axis of the ferrite core as set forth in image below to provide the ability of when the magnetic flux through the coiled conductor changes, a voltage proportional to the rate of change is induced in the coil and can be measured between its leads.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by van der Weide, with the search-coil magnetometer with a sensing axis that runs from the proximal end to the distal end of the ferrite core as taught by Liehr, since such a modification would provide the predictable results of a simple and reliable magnetic flux antenna that can be easily orientated to meet the requirements of the device.

    PNG
    media_image2.png
    178
    426
    media_image2.png
    Greyscale

van der Weide does not disclose the sensing axis of each of the witness coils is orthogonal to, or substantially orthogonal to: i) each of said four or more exciter coils, and/or ii) said magnetic flux in each of said X and Y directions. Geiszler teaches that it is known to orient the magnetic field receiving antennas or coils orthogonally to the large diameter coils as set forth in Figures 1 and 2 since a multiple-turn coil wound around the longitudinal axis of a cylindrical ferrite core is strongly directional, which means the reception sensitivity is highest to the signals incident from the direction parallel to the longitudinal axis of the ferrite core and lowest to the signals incident from the direction orthogonal to the longitudinal axis of the ferrite core as taught by Alain (Introduction, Paragraph [0001]). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by van der Weide, with the sensing axis being orthogonal to each of the exciter coils or magnetic flux in the X or Y direction as taught by Geizler, since such a modification would provide the predictable results of reducing interference on the witness coils from the magnetic flux produces by the exciter coils. 

    PNG
    media_image6.png
    553
    1320
    media_image6.png
    Greyscale

Regarding claim 20, van der Weide discloses said at least one exciter coil is configured to selectively flow current in a clockwise or counterclockwise direction (Paragraph 0154 “In certain embodiments, when the power of the medical device is activated (e.g., to cut or cauterize) the control 
van der Weide does not disclose the said sensing axis of each of said witness coils is substantially orthogonal to said magnetic flux for both said clockwise, and said counterclockwise, directions. Geiszler teaches that it is known to orient the magnetic field receiving antennas or coils orthogonally to the large diameter coils as set forth in Figures 1 and 2 (see annotated figures below) and if the current was clockwise in Geiszler, the flux would be coming out of the device and if was counter clockwise, the flux would be into the device. In either situation, the sensing axis of the witness coils would be orthogonal to the magnetic flux. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by van der Weide, with the sensing axis being orthogonal to each of the exciter coils or magnetic flux in the X or Y direction as taught by Geizler, since such a modification would provide the predictable results of reducing interference on the witness coils from the magnetic flux produces by the exciter coils.

    PNG
    media_image8.png
    261
    624
    media_image8.png
    Greyscale


Allowable Subject Matter
Claims 4-7, 10, and 16-18 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reason for the indication of allowable subject matter: There is no prior art alone or in combination that teaches an apparatus that includes the combination of the recited limitations in claims 4 and 16-18.
Regarding claim 4, the art alone or in combination did not teach of the limitations of claim 1, where the witness coils (metal core inductors) are held in place by the proximal and distal ends of the metal core and where the witness assemblies secure the witness coil core proximal and distal ends between a bracket and an elastomeric part. The prior art did not identify such a bracket or holder that holds the metal rod in this manner. 
Regarding claim 16, the art alone or in combination did not teach of the limitations of claims 1 and 15, where the four exciter coils are activated by three different current flow configurations to simulate an exciter coil aligned to any of the X, Y or Z axes. The art did not identify the specific configurations of 1. All coils with current clockwise, 2. right hand, top and bottom coils with counter-clockwise current 3. two top coils with counter-clockwise current. 
Regarding claim 17, the art alone or in combination did not teach of the limitations of claim 1, where aid sensing axis of said witness coil is substantially orthogonal when isolation between said at least four exciter coils and said witness coil is 60 dB or greater in said X and Y directions. The art did not identify an isolation level between the exciter coils and witness coils to be 60 db or greater. 
Regarding claim 18, the art alone or in combination did not teach of the limitations of claim 1, where aid sensing axis of said witness coil is substantially orthogonal when isolation between said at least four exciter coils and said witness coil is 60 dB or greater in said X, Y and Z directions. The art did not identify an isolation level between the exciter coils and witness coils to be 60 db or greater.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC D HONRATH whose telephone number is (571)272-6219. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H./Examiner, Art Unit 3791               

/THADDEUS B COX/Primary Examiner, Art Unit 3791